DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 1/26/2021 is acknowledged.  

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.
First, with respect to Barlow, it is noted that there is no question that Barlow discloses using isoguvacine for reducing symptoms in a human subject diagnosed with ASD.  
It is further noted that although Barlow does not explicitly use the term “GABA-A agent having reduced blood brain barrier permeability”, multiple GABA modulators listed in [0098] of Barlow, such as the ones, which the Examiner noted in bold, are specifically also overlapping GABA-A agents having reduced blood brain barrier permeability, as per Applicant’s specification.  See, e.g., Specification at ([0114]).
-[0098] "Examples of GABA modulators having similar activity at multiple GABA receptor subtypes include, e.g., TACA (dual GABA-A and GABA-C agonist) and picrotoxin (dual GABA-A and GABA-C antagonist)...Examples of GABA modulators isoguvacine, THIP, and P4S (GABA-A agonists and GABA-C antagonists)" (emphasis added).
As the office action stated, since the same class of compounds and Applicant’s specifically claimed compound are used for treating the same disease they will also necessarily reduce tactile dysfunction or anxiety in a subject with ASD, as well as the same reduced BBB permeability, as per Applicant’s claims.  This renders Applicant’s claims anticipated, or if not, at a minimum prima facie obvious.
Further in view of the above, the Examiner notes that Applicant is therefore incorrect to note that “the methods of Barlow clearly require GABA agents that do cross the blood brain barrier”.  (Response at p. 6).  As noted above, compounds in Barlow, and compounds in Applicant’s specification overlap.
Moreover, it is particularly important to note that Applicant’s claims do not at all require that the compounds do not cross the BBB. They only require that the cross over through the BBB be reduced, hence the overlapping list above.  As Applicant’s specification provides,

    PNG
    media_image1.png
    47
    652
    media_image1.png
    Greyscale

(Specification as filed, p. 4, ll. 32-33).
Applicant has further argued as to Catterall that it too contemplates drugs, which are centrally active. The Examiner notes in response that Catterall too discloses drugs, which overlap with the ones disclosed by Applicant in the Specification in [0114] as drugs according to the claimed invention, e.g. TP 003.  See Catterall, Table 2, p. 45.

All in all, Applicant has argued mechanistic pathways- a peripheral versus a central mechanism of action in treating ASD.  However, Applicant’s claimed compounds are already disclosed in the art for treating ASD.  Our jurisprudence holds, however, that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).>
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For the foregoing reasons, the rejections are still deemed to be proper and are maintained.  New claims 28 and 29 are withdrawn from consideration as directed to a 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 17, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0046090 A1 to Barlow et al. (“Barlow”, of record), further in view of WO 2014/123909 A1 to Catterall et al. (“Catterall”, of record), and Cascio et al., Somatosensory processing in neurodevelopmental disorders, J. Neurodevelop. Disord. (2010) 2:62-69 (“Cascio”, of record).
Barlow teaches a method of reducing symptoms in a human subject diagnosed with Autism Spectrum Disorders (ASD) by administering a GABA.agent, such as isoguavacine.  See cf [0037], [0183], [0198], [0098], [00145]:
-[0037] "there are provided methods of treating a nervous system disorder related to cellular degeneration, a psychiatric condition, cognitive impairment, cellular trauma or injury, or another neurologically related condition in a subject or patient. The method includes administering a composition of a GABA agent or GABA analog in combination with one or more neurogenic agents to a subject or patient in need thereof, 
-[0183] ""treating" includes prevention, amelioration, alleviation, and/or elimination of the disease, disorder, or condition being treated or one or more symptoms of the disease, disorder, or condition being treated"; 
-[0198) "a GABA agent or GABA analog is a reported GABA-A modulator), the GABA agent having reduced blood brain barrier (BBB) permeability;
-[0098] "Examples of GABA modulators having similar activity at multiple GABA receptor subtypes include, e.g., TACA (dual GABA-A and GABA-C agonist) and picrotoxin (dual GABA-A and GABA-C antagonist)...Examples of GABA modulators having differential activity at two or more GABA receptor subtypes include, e.g., muscimol (GABA-A agonist and GABA-C partial agonist); and isoguvacine, THIP, and P4S (GABA-A agonists and GABA-C antagonists)" (emphasis added).
(emphasis added)1
Barlow does not specifically teach the symptoms comprise tactile dysfunction or anxiety in a subject with ASD. However, in addition to teaching treatment of autism with GABA agents, Barlow further teaches that GABAA agents can be used to treat anxiety ([0011], claim 26), and as noted above also teaches that treating encompasses treating one or more symptoms of the disease.  Applicant has presently deleted from the claims prima facie obvious.
Although Barlow teaches autism in addition to a number of other diseases, Catterall specifically teaches methods and formulations for treating ASD with an agent, which enhances signaling through the GABA receptor. (Abstract).  See also cf the “GABAergic signaling in autism spectrum disorders” section. ([000117]-[000119]).  The claimed compounds, per Applicant’s own definition of a “GABA agent”, are full or partial agonists at the GABA-A receptor ([000122]), or are positive allosteric modulator of GABA-A receptors. ([000125]).2
Cascio teaches tactile dysfunction is a symptom of ASD. (Abstract).  "Somatosensory processing plays an important, yet often overlooked, role in typical development and is aberrant in various neurodevelopmental disorders. This is demonstrated in studies of behavior, sensory thresholds, neuroanatomy, and neurophysiology in samples of children with Fragile X syndrome, autism spectrum disorders (ASD), attention deficit hyperactivity disorder (ADHD), and cerebral palsy (CP). Impaired somatosensory processing is found in a range of neurodevelopmental disorders and is associated with deficits in communication, motor ability, and social skills in these disorders"), 
Cascio further teaches that it is affected through GABA signaling (p. 67, col 2, para 1 "mechanisms that affect the propagation and modulation of tactile information to the cortex, cortical structural patterns such as columnar organization and GABA-mediated lateral inhibition"). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat ASD and its symptoms, such as tactile dysfunction and anxiety with GABA agents with a reasonable expectation of success based on the teachings of Barlow alone, or in combination with Catterall and Cascio.  The skilled artisan would have been motivated to do so because Barlow teaches treating autism and its symptoms with GABA agents, to specifically include anxiety, Catterall further does so with respect to ASD specifically, and Cascio further teaches that one of the symptoms of ASD is tactile dysfunction, and that it is affected through GABA signaling.  

Other relevant art

The Examiner also restates for the record the following cumulative prior art.
Braat et al., Neuron 86, June 3, 2015, 1119-1130 (“Braat”, of record)

    PNG
    media_image3.png
    338
    693
    media_image3.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on (571) 272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that although Barlow does not explicitly use the term “GABA-A agent having reduced blood brain barrier permeability”, multiple GABA modulators listed in [0098] of Barlow, such as the ones, which the Examiner noted in bold, are specifically also overlapping GABA-A agents having reduced blood brain barrier permeability, as per Applicant’s specification.  See, e.g., Specification at ([0114]).
        
        2 Applicant has further argued as to Catterall that it too contemplates drugs, which are centrally active. (Applicant’s response from 1/26/2021).  The Examiner notes in response that Catterall too discloses drugs, which overlap with the ones disclosed by Applicant in the Specification in [0114] as drugs according to the invention, e.g. TP 003.  See Catterall, Table 2, p. 45.